          Case 1:20-cv-00586-NONE-SAB Document 24 Filed 03/16/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL RICHARDS, et al.,          )                Case No. 1:20-cv-00586-NONE-SAB
                                        )
12
               Plaintiffs,              )                ORDER RE STIPULATION TO CONTINUE
13                                      )                DEADLINE TO COMPLETE NON-EXPERT
          vs.                           )                DISCOVERY
14                                      )
     FAMILY HEALTHCARE NETWORK; et al., )                FIRST AMENDED SCHEDULING ORDER
15
                                        )
16             Defendants.              )                (ECF No. 23)
                                        )
17                                      )
18            On March 15, 2021, a stipulation was filed to extend the deadline by which the parties
19   must complete non-expert discovery.
20            Accordingly, the October 9, 2020 scheduling order is HEREBY AMENDED as follows:
21            1.      The deadline by which the parties shall complete non-expert discovery is
22                    continued to May 31, 2021; and
23            2.      All other aspects of the October 9, 2020 scheduling order shall remain in effect.
24

25   IT IS SO ORDERED.

26   Dated:        March 16, 2021
27                                                       UNITED STATES MAGISTRATE JUDGE

28



                                                 1
         STIPULATION TO CONTINUE DEADLINE TO COMPLETE NON-EXPERT DISCOVERY; ORDER THEREON
